275 F.3d 1160 (9th Cir. 2002)
PATRICIA E. GENTALA AND ROBERT A. GENTALA, PLAINTIFFS-APPELLANTS-CROSS-APPELLEESv.THE CITY OF TUCSON, DEFENDANT-APPELLEE-CROSS-APPELLANT
Nos. 97-17062, 97-17069D.C. No. CV-97-00327-FRZ
UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
Filed Jan 8, 2002

Before: Mary M. Schroeder, Chief Judge, Ferdinand F. Fernandez, Thomas G. Nelson, Andrew J. Kleinfeld, Barry G. Silverman, Susan P. Graber, M. Margaret McKeown, Kim McLane Wardlaw, William A. Fletcher, Ronald M. Gould, and Marsha S. Berzon, Circuit Judges.

ORDER

1
The motion for further briefing and oral argument is DENIED.


2
This case is before us on remand from the United States Supreme Court. Gentala v. City of Tucson, _______ U.S._______, 122 S. Ct. 340, 151 L. Ed. 2d 256 (2001). We remand to the district court for reconsideration in light of Good News Club v. Milford Central School, 533 U.S. 98, 121 S. Ct. 2093, 150 L. Ed. 2d 151 (2000), including such evidentiary proceedings as may be appropriate.


3
Judge Fernandez dissents.